Exhibit 10.3

ADIC Bonus Plan

 

Description of Plan as of November 1, 2003

 

1.    Purpose

 

This is a discretionary bonus plan designed to reward Team Members for the
financial success of the Company. The plan was originally adopted by the ADIC
Board of Directors on September 27, 1996, and has been modified from time to
time. The ADIC Board of Directors reserves the right to amend or terminate the
plan without notice.

 

2.    Policy

 

Based upon recommendation of the Chief Executive Officer, the ADIC Board of
Directors will approve the allocation and distribution of funds to be paid out
under the ADIC Bonus Plan. A targeted payout will be determined based upon grade
level and a pre-determined percent of base salary. At senior levels the payout
may also based upon individual performance. These targets will be reviewed
annually.

 

3.    Applicability

 

The ADIC Bonus Plan applies to all Eligible Team Members as defined in Section
4.

 

4.    Definitions

 

a.    Eligibile Team Members: Regular, non-commissioned Team Members in the
United States are eligible. In addition, certain commissioned Team Members in
the United States and certain non-commissioned Team Members outside of the
United States may be eligible as provided in Sections 4c and 4d. Part-time
employment will result in prorated participation. A Team Member whose employment
is terminated for any reason prior to the date of bonus payout forfeits all
rights to receive a bonus for that fiscal year.

 

b.    Non-commissioned: Team Members whose compensation package does not include
a sales commission plan are considered non-commissioned.

 

c.    Commissioned: Team Members whose compensation package includes a sales
commission plan. ADIC reserves the right to include specifically identified
commissioned Team Members for participation in the ADIC Bonus Plan.

 

d.    Non-commissioned Team Members outside the United States are eligible to
participate in the ADIC Bonus Plan if expressly so provided in a Collective
Agreement or other agreement with such Team Member.



--------------------------------------------------------------------------------

5.    Procedure

 

a.    The Team Member’s annual salary in effect on the last day of the fiscal
year will be used to calculate the bonus.

 

b.    In order to receive any payout of the ADIC Bonus Plan the Team Member must
be employed on the actual date of the payout of the bonus. Typically, any bonus
would be paid mid-December.

 

c.    Team Member participation in the ADIC Bonus Plan will be based upon the
length of service during the current fiscal year (i.e., prorated for mid-year
hires, leaves of absence, etc.).

 

d.    Distribution will be calculated by multiplying the maximum amount a Team
Member would be entitled to receive (based on salary, target payout percentage,
and applying any applicable prorations) by the level to which the established
goals have been achieved, as determined in the sole discretion of the ADIC Board
of Directors (e.g. full goal achievement would be 100%; partial goal achievement
would be a lesser percentage).

 

e.    Any bonus will be paid in cash and will be taxable according to IRS
regulations. Currently, the tax rate is 28% and any payment will be subject to
applicable deductions including current 401(k) and/or ADIC Stock Purchase Plan
elections.

 

f.    Typically, the ADIC Bonus Plan will be funded based upon meeting or
exceeding corporate profit or other financial goals approved by the ADIC Board
of Directors. The ADIC Board of Directors reserves the right at any time to
modify such goals and/or to amend or terminate the ADIC Bonus Plan without
notice.

 

g.    The ADIC Board of Directors may, but is not required to, specify threshold
levels of goal achievement that must be attained before any Bonus Plan payouts
are made to members of senior management. In addition, targeted payouts for ADIC
senior management may also be based upon individual performance.

 

h.    Targeted Bonus Plan payout percentages are 8% of annual salary (excluding
overtime) for hourly Team Members, range from 9% to 40% of annual salary for
most salaried Team Members and range from 50% to 100% for executive officers.